Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 1 of 17 PageID: 565



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     TRUSTEES OF INTERNATIONAL
     UNION OF PAINTERS AND ALLIED           1:17-cv-05739-NLH-KMW
     TRADES DISTRICT COUNCIL 711
     HEALTH & WELFARE FUND, et al.,

                Plaintiffs                  OPINION

           v.

     DANCO PAINTING, LLC,

                Defendant.


 APPEARANCES:

 STEVEN J. BUSHINSKY
 W. DANIEL FEEHAN, III
 O’BRIEN, BELLAND & BUSHINSKY, LLC
 509 S. LENOLA RD.
 BUILDING 6
 MOORESTOWN, NJ 08057

       On behalf of Plaintiffs

 HILLMAN, District Judge

       This action comes before the Court on Plaintiffs’ motion

 for default judgment against Defendant Danco Painting, LLC.            For

 the reasons expressed below, Plaintiffs’ motion will be granted,

 and judgment will be entered in their favor against Danco.

                                 BACKGROUND

       Plaintiffs are a union and a group of related benefit funds

 and fund trustees, and include the following specific parties:

 Trustees of International Union of Painters and Allied Trades
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 2 of 17 PageID: 566



 District Council 711 Health & Welfare Fund (“Health Fund”),

 Trustees of International Union of Painters and Allied Trades

 District Council 711 Vacation Fund (“Vacation Fund”), and

 Trustees of Painters District Council 711 Finishing Trades

 Institute (“FTI”) (collectively the “Trustees”), the employers

 and employee trustees of labor-management trust funds organized

 and operated pursuant to a Trust Agreement and Collective

 Bargaining Agreement(s) (“CBA”) in accordance with Section

 302(c)(5) of the Labor Management Relations Act (“LMRA”), 29

 U.S.C. § 186(c)(5); International Union of Painters and Allied

 Trades District Council 711 Health & Welfare Fund, International

 Union of Painters and Allied Trades District Council 711

 Vacation Fund, and Painters District Council 711 Finishing

 Trades Institute (collectively the “Funds”), the collecting

 agents for the Trustees; and the International Union of Painters

 and Allied Trades District Council 711 (the “Union”).

       Defendant Danco Painting, LLC is an employer and a party to

 a collective bargaining agreement with the Union.          The CBA

 provides that Defendant was required to make fringe benefit

 contributions to the Funds for hours worked by union members.

 (Docket No. 79-3, Ex. A).      According to Plaintiffs, Defendant

 failed to remit those contributions.        Specifically, Defendant

 failed to remit or only remitted a portion of the required

 contributions for the period of January 1, 2011 to December 31,

                                      2
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 3 of 17 PageID: 567



 2013, the period of January 1, 2014 to December 31, 2016, and

 the period of January 1, 2017 to April 30, 2018.          (Docket No. 49

 at 6).    Plaintiffs further allege that Defendant further

 violated the CBA by failing to remit dues check-offs for the

 period of January 1, 2011 to December 31, 2013; January 1, 2014

 to December 31, 2016; and January 1, 2017 to April 30, 2018.

 (Docket No. 49 at 8).

        Plaintiffs filed their original Complaint in August 2017,

 alleging claims against Danco for delinquent contributions owed

 under the parties’ CBA in violation of Section 515 of ERISA, 29

 U.S.C. § 1145, pursuant to Section 502 of ERISA, 29 U.S.C. §

 1132.    (Docket No. 1).    Plaintiffs amended their complaint in

 February 2018 to name Hall Construction Co., Inc. (“Hall”), a

 general contractor for Defendant on certain projects, and Daniel

 D’Ambrosia, the principal shareholder of Danco, against whom

 Plaintiffs sought to impose personal liability, as additional

 defendants.    (Docket No. 9).

        In its First Amended Complaint, Plaintiffs alleged that

 Hall breached an agreement between its president and the Union

 guaranteeing payment of Defendant’s outstanding contributions

 for work performed on certain projects, as well as the implied

 covenant of good faith and fair dealing.         (Docket No. 9 at 11-

 14).    After Plaintiffs and Hall agreed to extend the latter’s

 time to respond (Docket No. 18), Hall filed an answer on March

                                      3
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 4 of 17 PageID: 568



 16, 2018.     (Docket No. 19).   In that answer, Hall asserted

 crossclaims for contractual indemnity and fraudulent

 misrepresentation against Defendant and D’Ambrosia and a third-

 party complaint for the same counts against Ginger Salata,

 D’Ambrosia’s assistant.      However, on August 7, 2018, Plaintiffs

 and Hall agreed to the latter’s dismissal without prejudice

 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).         (Docket No. 29).

 The Court issued an Order granting Hall’s dismissal on August

 10, 2018. 1   (Docket No. 30.)

       After two letters from Plaintiffs’ counsel detailing

 Defendant’s failure to respond to discovery requests were filed

 with the Court, (Docket No. 31, Docket No. 33), Plaintiffs filed

 a motion for sanctions requesting costs and fees as well as

 default judgment against Defendant and D’Ambrosia on January 18,

 2019.   (Docket No. 37 at 5).      The Court would later grant

 Plaintiffs’ motion for attorneys’ fees and award them $3,080 in

 fees and costs, and deny the motion for default judgment.

 (Docket No. 64, Docket No. 65 at 2-4).


 1 The parties’ stipulation states that “the above-captioned
 action is voluntarily dismissed in accordance with the terms of
 the parties’ Settlement Agreement, without prejudice and without
 costs or attorneys’ fees as to Defendant, Hall Construction Co.,
 Inc., only.” (Docket No. 30 at 1). As Hall has made no further
 appearances or filings in this case since the entry of the
 August 10, 2017 Order dismissing Hall, the Court interprets the
 stipulation to encompass Hall’s crossclaims and third-party
 complaint as well.


                                      4
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 5 of 17 PageID: 569



       On February 14, 2019, Defendant’s counsel filed a letter

 with the Court explaining that D’Ambrosia had individually filed

 for bankruptcy, meaning proceedings against him were

 automatically stayed by a Bankruptcy Court provision.           (Docket

 No. 40).    Shortly thereafter, on March 27, 2019, Plaintiffs

 filed a motion to amend its Complaint once again, (Docket No.

 44), which was granted by the Court on July 2, 2019.          (Docket

 No. 48).    Plaintiffs’ Second Amended Complaint (“SAC”) dropped

 D’Ambrosia as a plaintiff and contains two counts alleged only

 against Danco: failure to remit contributions and failure to

 remit dues check-offs.      (Docket No. 49 at 5-8).      After the

 filing of the SAC, the action was reassigned from Judge Simandle

 to the undersigned on August 13, 2019.        Danco, now the sole

 remaining defendant, then filed an answer to the SAC on August

 21, 2019.    (Docket No. 54).

       Defendant’s counsel filed a motion to withdraw from this

 action on December 12, 2020, (Docket No. 63), which the Court

 denied without prejudice.      (Docket No. 64).     After counsel filed

 a revised motion addressing certain deficiencies, (Docket No.

 69), Magistrate Judge Karen Williams granted his motion to

 withdraw on March 9, 2020, ordered Defendant to obtain new

 counsel within 30 days, and stated that if Defendant failed to

 do so, Plaintiffs were free to file any motion they pleased in

 response. (Docket No. 71).

                                      5
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 6 of 17 PageID: 570



        Defendant apparently did not obtain new counsel within that

 30-day period, and after Defendant missed telephone status

 conferences scheduled by Judge Williams on May 12 and June 23,

 2020, Plaintiffs filed a request for default against Defendant

 for failure to appear, plead, or otherwise defend.          (Docket No.

 78).    The Clerk entered default as to Defendant for failure to

 appear on September 10, 2020.       Plaintiffs then filed the

 presently pending motion for default judgment on February 24,

 2021, which is unopposed and is now ripe for adjudication.

 (Docket No. 79.)

                                 DISCUSSION

 I.     Subject Matter Jurisdiction

        The Court has jurisdiction over this action pursuant to

 Sections 502 and 515 of ERISA, 29 U.S.C. § 1132 and 1145,

 respectively, and Section 301 of the LMRA, 29 U.S.C. § 185.

 I.     Legal Standards for Motion for Default

        A. Default

        Before the Court can enter a default judgment, the Clerk

 must enter a default when “the party against whom a judgment for

 affirmative relief is sought has failed to plead or otherwise

 defend, and that failure is shown by affidavit or otherwise.”

 Fed. R. Civ. P. 55(a).      The Clerk properly entered a default

 against Defendant on September 10, 2020.



                                      6
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 7 of 17 PageID: 571



       B. Default Judgment

       The court is authorized to enter a default judgment on a

 plaintiff’s motion against a properly served defendant who fails

 to file a timely responsive pleading.        Fed. R. Civ. P. 55(b)(2).

 Chanel v. Gordashevsky, 558 F.Supp.2d 532, 535 (D.N.J.

 2008) (citing Anchorage Assocs. v. Virgin Is. Bd. Of Tax.

 Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990)).         The decision to

 enter a default judgement is left to the discretion of the

 court; however, the Third Circuit has articulated its

 “preference that cases be disposed of on the merits whenever

 practicable.”    Hritz v. Woma Corp., 732 F.2d 1178, 1180-81 (3d

 Cir, 1984).

       In assessing a motion for default judgment, the court

 should accept as true all well-pleaded factual allegations –

 other than those regarding damages - but is not required to

 accept the Plaintiffs’ legal conclusions.         Dempsey v. Pistol

 Pete’s Beef N Beer, LLC, No. 08-5454, 2009 WL 3584597, at *3

 (Oct. 26, 2009).     Three factors guide whether a default

 judgement should be granted: (1) prejudice to the Plaintiffs if

 the default is denied, (2) whether the defendant appears to have

 a litigable defense, and (3) whether the defendant’s delay is

 due to culpable conduct.      Chamberlain v. Giampapa, 210 F.3d 154,

 164 (3d Cir. 2000).     However, before determining whether a

 Plaintiffs is entitled to default judgment, the court must first

                                      7
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 8 of 17 PageID: 572



 review whether (1) there is sufficient proof of service, Gold

 Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d 14, 19 (3d

 Cir.1985), and (2) the Complaint demonstrates a valid cause of

 action.   Richardson v. Cascade Skating Rink, No. 19-08935, 2020

 WL 7383188, at *2 (D.N.J. Dec. 16, 2020).

 II.   Motion for Default Judgment

       As explained above, Plaintiffs here moved for default

 judgment after Danco failed to retain substitute counsel.           The

 Court first notes that the Third Circuit has held that Rule

 55(a) “[b]y its very language, the ‘or otherwise defend’ clause

 is broader than the mere failure to plead,” and stated that

 default judgment pursuant to Rule 55 may be imposed for actions

 such as failure to comply with a court's order to retain

 substitute counsel.     Hoxworth v. Blinder, Robinson & Co., 980

 F.2d 912, 917-18 (3d Cir. 1992).         “Accordingly, courts have

 entered default judgment as a sanction against a defendant even

 where, as here, an answer has been filed.”         Nike, Inc. v.

 Eastern Ports Custom Brokers, Inc., No.: 2:11-cv-4390-CCC-MF,

 2018 WL 3472628, at *10 (D.N.J. July 19, 2018) (citing Opta Sys.

 LLC v. Daewoo Electronics Am., 483 F. Supp. 2d 400, 406 (D.N.J.

 2007) and Ramada Worldwide v. SB Hotel Mgmt., No. 14-2186, 2016

 WL 5030354, at *2 (D.N.J. Sept. 19, 2016)).

       The Court therefore will move forward with assessing

 Plaintiffs’ motion for default judgment.         First, there is no

                                      8
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 9 of 17 PageID: 573



 question regarding whether service was properly effectuated in

 this case.    Danco actively participated in the case for several

 years, before finally failing not to obtain new counsel despite

 a clear Court Order and choosing to no longer continue to mount

 a defense to the claims asserted against it.

       Nor is there any question regarding whether Plaintiffs have

 sufficiently stated legitimate claims against Danco.          As

 outlined above, Plaintiffs have asserted two claims here: (1)

 that Defendant failed to timely remit contributions to the funds

 as required by the CBA, in violation of 29 U.S.C. § 1145, and

 (2) that Defendant failed to remit dues check-offs.

 Section 1145 of ERISA “requires an employer to contribute to a

 multiemployer benefit plan in accordance with the ‘terms and

 conditions' set forth in the collective bargaining agreement.”

 Cent. Pa. Teamsters Pension Fund v. McCormick Dray Line, Inc.,

 85 F.3d 1098, 1111 (3d Cir.1996) (citing 29 U.S.C. § 1145).

 Plaintiffs here have sufficiently pled that Defendant entered

 into a CBA with the union, and that it failed to remit

 contributions for the periods of January 1, 2011 to December 31,

 2013, January 1, 2014 to December 31, 2016, and January 1, 2017

 to April 30, 2018, and further failed to remit dues check-offs

 as required by the CBA.      Assuming Plaintiffs’ allegations to be

 true, the Court easily finds that Plaintiffs have stated a

 legitimate claim against Danco.       International Union of Painters

                                      9
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 10 of 17 PageID: 574



 v. Mazzco Enterprises, Inc., No. 13-3505, 2015 WL 7760172, at *4

 (D.N.J. Dec. 1, 2015).

       The Court turns next to the three factors for assessing

 whether default judgment should be entered.         First, Plaintiffs

 have clearly been prejudiced by Danco’s failure to retain new

 counsel and defend itself in this action.         Plaintiffs’ original

 complaint in this action was filed over four years ago, and they

 have been forced to incur additional costs and have been unable

 to move forward with their claims in the over seventeen months

 in which Danco has failed to retain new counsel to defend

 itself.

       Second, the Court finds that Defendant has failed to put

 forward any meritorious defenses which would caution against

 default judgment.     “A ‘meritorious defense’ is a defense which,

 if established at trial, would completely bar a plaintiff's

 recovery.”    Teamsters Health & Welfare Fund of Philadelphia and

 Vicinity v. Dubin Paper Co., No. 11–7137 (JBS)(KMW), 2012 WL

 3018062, at *4 (D.N.J. July 24, 2012) (citing Foy v. Dicks, 146

 F.R.D. 113, 116 (E.D. Pa. 1993)).         While Danco’s Answer to the

 SAC does assert several conclusory affirmative defenses, (see

 ECF No. 54 at 4), that is not sufficient to avoid default

 judgment: the “Defendant need not prove that he will ultimately

 prevail at trial, but he must demonstrate that he has a facially

 meritorious defense, not one based on mere denials and

                                      10
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 11 of 17 PageID: 575



 conclusory language.”      Phase 3 Media, LLC v. Drake, 2018 WL

 2723879, at *2 (D.N.J. June 6, 2018) (citing United States v.

 $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)).

       Danco’s Answer does nothing more than deny the individual

 factual allegations and raise boilerplate defenses in conclusory

 language.    It has not put a separate theory of the case before

 the Court, and has entirely failed to otherwise explain its

 raised defenses or provide the Court with a basis by which to

 assess or analyze them.      The Court therefore finds that this

 factor further weighs in favor of entering default judgment.

       As the third factor, the Third Circuit has explained that

 “culpable conduct” is conduct that is “taken willfully or in bad

 faith.” Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 123-

 24 (3d Cir. 1983).      Here, Danco “itself has acted willfully by

 failing to appoint new counsel in direct contravention of a

 court order. [Danco] has proffered no explanation for its

 failure to comply with [the Court’s] Order to appoint new

 counsel,” and there is simply “no possibility that [Danco] was

 unaware of its obligation to comply with the Order.”           Air Sea

 Transport, Inc. v. Niki Intern., Inc., No. 2:12–6244 (KM), 2014

 WL 3548628, at *4 (D.N.J. July 17, 2014).         Similarly, likely due

 to its failure to obtain new counsel, Danco has failed to appear

 at multiple status conferences scheduled by the Court.

 Accordingly, the Court finds that Danco has acted in willful bad

                                      11
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 12 of 17 PageID: 576



 faith here by failing to retain new counsel to represent it in

 this action.

       Therefore, since all three factors weigh in favor of

 default judgment, the Court finds that Plaintiffs are entitled

 to default judgment against Defendant Danco.

       A. Damages

       Having determined that Plaintiffs will be granted default

 judgment on both of the claims asserted in the SAC, the Court

 must next assess what damages they are therefore entitled to.

 Upon entry of a default judgment, the only allegations in a

 plaintiff's complaint not assumed to be true are those

 pertaining to the amount of damages.         Comdyne I, Inc. v. Corbin,

 908 F.2d 1142, 1149 (3d Cir. 1990).         Under Rule 55(b)(2), a

 district court “may conduct such hearing or order such

 references as it deems necessary and proper” in order “to

 determine the amount of damages.”         However, if the damages are

 for a “sum certain or for a sum which can by computation be made

 certain,” further evidentiary inquiry is not necessary. Fed. R.

 Civ. P. 55(b)(1); Comdyne I, 908 F.2d at 1149.

       Here, the Court has sufficient evidence to compute the

 appropriate amount of damages.       Plaintiffs’ SAC sought an award

 of all unpaid contributions, interest, liquidated damages,

 reasonable attorneys’ fees, and court costs.          (Docket No. 49 at

 6).   In the event that an employer fails to make contributions

                                      12
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 13 of 17 PageID: 577



 in violation of the collective bargaining agreement, then the

 Court may award the plan (1) the unpaid contributions; (2)

 interest on the unpaid contributions; (3) an amount equal to the

 greater of the (a) interest on the unpaid contributions, or (b)

 liquidated damages; (4) reasonable attorney's fees and costs of

 the action; and (5) such other legal or equitable relief as the

 court deems appropriate.      29 U.S.C. § 1132(g); Teamsters Health

 and Welfare Fund of Philadelphia and Vicinity v. Dimedio Lime

 Company, Civil No. 06–4519, 2007 WL 4276559 *2 (D.N.J. Nov. 30,

 2007).

       First, Plaintiffs here have sufficiently demonstrated,

 through sworn affidavits and related evidence that Defendant

 failed to remit contributions for the period of January 1, 2011

 to December 31, 2013 totaling $65,664.13, (Docket No. 79-1 at 6,

 Docket No. 79-3 at 32), failed to remit contributions for the

 period of January 1, 2014 to December 31, 2016 totaling

 $381,328.95, (Docket No. 79-1 at 6, Docket No. 79-3 at 40), and

 finally failed to remit contributions for the period of January

 1, 2018 to April 30, 2018 totaling $111,801.50.          (Docket No. 79-

 1 at 6, Docket No. 79-3 at 51).

       Plaintiffs further seek interest on the delinquent

 contributions as well as liquidated damages as provided for by

 their CBA.    Consistent with the CBA’s Policy for Collection of

 Delinquent Contributions, interest charges were assessed at a

                                      13
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 14 of 17 PageID: 578



 rate of 2 percent above the prime rate charged by the Funds’

 depository bank.     (Docket No. 79-3 at 12, Docket No. 79-3 at

 16).     The Court has closely reviewed Plaintiffs’ proof and

 calculations, and finds that they have sufficiently demonstrated

 their entitlement to $19,236.89 in interest on the delinquent

 contributions for the period from September 1, 2011 to December

 31, 2013, $73,122.03 in interest on the delinquent contributions

 for the period from January 1, 2014 to December 31, 2016 totals,

 and $19,334.45 in interest on the delinquent contributions for

 the period from January 1, 2018 to April 30, 2018 totals.

 (Docket No. 79-3 at 75.)      In total, the interest due on the

 delinquent amounts comes to $111,693.37.

        Similarly, the Court finds that Plaintiffs have

 sufficiently demonstrated their entitlement to the liquidated

 damages they seek.      Consistent with the CBA’s Policy for

 Collection of Delinquent Contributions (Docket No. 79-2 at 8-9,

 Docket No. 79-3 at 12-13), liquidated damages were calculated as

 20 percent of the amount due independent of interest.           For the

 first, second, and third periods of delinquency, liquidated

 damages provided for by the CBA were $11,713.57, $64.265.79, and

 $22,360.30, respectively, totaling $98,339.66 altogether.

 (Docket No. 79-3 at 75).

        Plaintiffs have already received $60,000.00 from Hall

 Construction Co., Inc. and $7,096.28 from D’Ambrosia’s

                                      14
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 15 of 17 PageID: 579



 bankruptcy proceedings, (Docket No. 79-1 at 6), and therefore

 those amounts must be deducted from Plaintiffs’ total award. 2

 With those deductions made, the Court finds that Plaintiffs are

 owed the $706,162.01 they seek from Danco under the CBA.

       Finally, Plaintiffs also seek their reasonable attorney’s

 fees and costs.     Plaintiffs assert that their fees totaled

 $34,891.50 and their costs totaled $769.25.         (Docket No. 79-2 at

 10, Docket No. 79-3 at 77).       The Court has reviewed their

 certifications regarding attorneys’ fees, and they demonstrate

 Plaintiffs’ had four attorneys and two paralegals working on

 this case.    The four attorneys, Steven J. Bushinsky, W. Daniel

 Feehan, Mark E. Poist, and David T. Szawlewicz, each billed a

 rate of $175.00 per hour, and the two paralegals, Diane Harman

 and Jeanne Fitzgerald, each billed at rates of $70.00 per hour.

 (Docket No. 79-2 at 10, Docket No. 79-3 at 77, Docket No. 79-3

 at 79-144).    The Court finds that these rates are reasonable for


 2 In their calculations, Plaintiffs deducted the $7,096.28 that
 they collected from D’Ambrosia’s bankruptcy to the earliest
 delinquency period, that covering the period from January 1,
 2011 to December 31, 2013 before calculating interest and
 liquidated damages. (Docket No. 79-2 at 7, Docket No. 79-3 at
 75). Plaintiffs deducted the $60,000 they received from Hall
 from the second delinquency period, that covering the period
 January 1, 2014 to December 31, 2016 and during which the
 “Caruso” (January 28, 2016 – August 31, 2016) and “Paterson”
 (January 1, 2016 and August 31, 2016) projects occurred before
 calculating interest and liquidated damages. (Docket No. 79-2
 at 7, Docket No. 19 at 10, Docket No. 19 at 12, Docket No. 79-3
 at 75).


                                      15
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 16 of 17 PageID: 580



 the work done here, and having reviewed Plaintiffs’ counsels’

 billing records in depth, further finds that the time billed was

 reasonably expended on this litigation.         Finally, Defendant has

 sufficiently demonstrated its further entitlement to an

 additional $769.25 for costs incurred during this action.

       Accordingly, Plaintiffs have demonstrated their entitlement

 to fees and costs in the amount of $35,660.75.          Plaintiffs were

 awarded $3,080.00 in attorney’s fees by the Court on December

 17, 2019 in response to a sanctions motion in this action,

 (Docket No. 65 at 4), which they claim were never paid by

 Defendant (Docket No. 79-2 at 4).         However, as the Court has

 already issued them an enforceable Order directing Plaintiff to

 pay them that sum, it will not repeat that Order here so as to

 avoid the possibility of duplication.         Accordingly, having

 subtracted the $3,080 in previously granted attorneys’ fees for

 work performed in this litigation, the Court finds that

 Plaintiffs total attorneys’ fees and costs to be awarded are

 $32,580.75.    The Court therefore finds that, altogether,

 Plaintiffs here are entitled to a a total judgment of

 $738,742.76.

                                 CONCLUSION

       For the reasons expressed above, Plaintiffs’ motion for

 default judgment (Docket No. 79) will be granted, and judgment



                                      16
Case 1:17-cv-05739-NLH-KMW Document 82 Filed 08/19/21 Page 17 of 17 PageID: 581



 will entered in favor of Plaintiffs against Defendant Danco

 Painting, LLC in the amount of $738,742.76.



 Date: August 19, 2021                        /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      17
